Case 2:20-cv-10931-BAF-MJH ECF No. 17 filed 06/05/20                 PageID.437      Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

STEVE MARTINKO, et al.,

        Plaintiffs,                                         Civil Action No. 20-CV-10931

vs.                                                         HON. BERNARD A. FRIEDMAN

GRETCHEN WHITMER,

      Defendant.
_______________________/

      OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

                This matter is presently before the Court on defendant’s motion to dismiss [docket

entry 13]. Plaintiffs have filed a response in opposition. Pursuant to E.D. Mich. LR 7.1(f)(2),

the Court shall decide this motion without a hearing. As the Court is granting defendant’s

motion, there is no need for defendant to file a reply.

                Plaintiffs are Steve Martinko; Martinko’s landscaping company, Contender’s Tree

and Lawn Specialists, Inc.; and Michael and Wendy Lackomar.1 They are suing Gretchen

Whitmer, the current governor of the State of Michigan, regarding two temporary, emergency

Executive Orders (“EO”) she issued in March and April 2020 in response to the coronavirus

pandemic that has affected, and continues to affect, the state, the country, and the entire world.

Specifically, plaintiffs complain that EO 2020-21 and EO 2020-42, which imposed certain travel

and business restrictions with widespread application throughout the State of Michigan,

deprived them of business income and interfered with their right, as to Martinko, to travel



        1
         A fifth plaintiff, Jerry Frost, has voluntarily dismissed the complaint. He alleged
that the executive orders at issue in this case violated his rights because they prevented him
from traveling to visit his girlfriend.
Case 2:20-cv-10931-BAF-MJH ECF No. 17 filed 06/05/20               PageID.438       Page 2 of 5



between his residence and his business, and, as to the Lackomars, to travel between their

primary residence and their cottage.

              In Count I, plaintiffs claim that EO 2020-21 and EO 2020-42 constituted a

regulatory “taking” of their property without compensation in violation of their          Fifth

Amendment rights. In Counts II and III, they couch the same allegations as substantive due

process claims, in violation of their Fourteenth Amendment rights. Plaintiffs seek the following

relief:

              a. Issuing a Temporary Restraining Order enjoining Defendant
              from enforcing Executive Orders 2020-21 and 2020-42 as a
              violation of Plaintiffs’ fundamental rights under the First, Fifth
              and Fourteenth Amendments;

              b. A declaratory judgment that issuance and enforcement of
              Executive Orders 2020-21 and 2020-42 [i]s an unconstitutional
              violation of Plaintiffs[’] substantive due process rights under the
              First and Fourteenth Amendment[s];

              c. Compensatory damages adequate to justly compensate Plaintiffs
              for the regulatory taking of their Physical Location and Tangible
              Property;

              d. Compensatory damages adequate to satisfy Plaintiffs in the
              amount owed for Defendants’ [sic] violations of the Due Process
              Clause of the Fourteenth Amendment;

              e. Punitive damages;

              f. A declaratory judgment that issuance and enforcement of
              Executive Orders 2020-21 and 2020-42 [i]s an unconstitutional
              taking without just compensation, under the Fifth and Fourteenth
              Amendment[s];

              g. A declaratory judgment that issuance and enforcement of
              Executive Orders 2020-21 and 2020-42 [i]s an unconstitutional
              violation of Plaintiffs[’] substantive due process rights under the
              First and Fourteenth Amendment[s];


                                               2
Case 2:20-cv-10931-BAF-MJH ECF No. 17 filed 06/05/20                  PageID.439        Page 3 of 5



               h. A permanent injunction to prohibit Defendant[] from enforcing
               the Executive Orders 2020-21 and 2020-42;

               i. An award of costs and expenses, including reasonable
               attorneys’ fees under 42U.S.C. § 1988; and

               j. Such other and further relief as this Court deems appropriate.

Compl. at 20-21.

               Defendant correctly argues that plaintiffs’ complaint must be dismissed because

this suit is barred by the Eleventh Amendment. A suit against Michigan’s governor in her

official capacity is a suit against the state itself, see Kentucky v. Graham, 473 U.S. 159, 165-66

(1985) (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)), and

the Eleventh Amendment bars suits by citizens against a state in federal court. As the Supreme

Court has explained,

               we have often made it clear that the relief sought by a plaintiff
               suing a State is irrelevant to the question whether the suit is barred
               by the Eleventh Amendment. See, e.g., Cory v. White, 457 U.S. 85,
               90, 102 S.Ct. 2325, 2329, 72 L.Ed.2d 694 (1982) (“It would be a
               novel proposition indeed that the Eleventh Amendment does not
               bar a suit to enjoin the State itself simply because no money
               judgment is sought”). . . . The Eleventh Amendment does not exist
               solely in order to “preven[t] federal-court judgments that must be
               paid out of a State’s treasury,” Hess v. Port Authority
               Trans–Hudson Corporation, 513 U.S. 30, 48, 115 S.Ct. 394, 404,
               130 L.Ed.2d 245 (1994); it also serves to avoid “the indignity of
               subjecting a State to the coercive process of judicial tribunals at
               the instance of private parties,” Puerto Rico Aqueduct and Sewer
               Authority, 506 U.S., at 146, 113 S.Ct., at 689 (internal quotation
               marks omitted).

Seminole Tribe of Fla. v. Fla., 517 U.S. 44, 58 (1996). See also Pennhurst State Sch. & Hosp.

v. Halderman, 465 U.S. 89, 100 (1984) (reiterating that “an unconsenting State is immune from

suits brought in federal courts by her own citizens as well as by citizens of another state” and


                                                 3
Case 2:20-cv-10931-BAF-MJH ECF No. 17 filed 06/05/20                 PageID.440      Page 4 of 5



that “[t]his jurisdictional bar applies regardless of the nature of the relief sought”).2 An

exception to Eleventh Amendment immunity is recognized when a plaintiff seeks “prospective

injunctive relief to prevent a continuing violation of federal law.” Green v. Mansour, 474 U.S.

64, 68 (1985) (citing Ex parte Young, 209 U.S. 123 (1908)). See also Pennhurst, 465 U.S. at

103. However, this exception does not apply to “claims for retrospective relief,” including

claims for injunctive relief concerning statutes that have become moot by amendment. Green,

474 U.S. at 68-69.

               In the present case, defendant notes that the executive orders plaintiffs challenge

have been rescinded and that the restrictions that are the basis of this lawsuit no longer exist.

Plaintiffs themselves concede that EO 2020-21, issued on March 24, 2020, was “revoked and

replaced” by EO 2020-42 on April 9. See Compl. ¶¶ 17-18. Plaintiffs further concede that EO

2020-59 “rescinded 2020-42 and removed the ban on landscapers working and lifted the ban on

traveling to second homes within Michigan,” Pls.’ Resp. Br. at 2, and that “there is no longer

a direct restriction on Plaintiffs using or accessing their property.” Id. at 8. The Court takes

judicial notice of the fact that the governor has recently lifted the stay-at-home order and that

most businesses may now operate normally. See EO 2020-110, dated June 1, 2020. Plaintiffs’



       2
          The fact that plaintiffs claim that defendant has taken their property without
compensation does not change the Eleventh Amendment analysis. Plaintiffs cite Knick v. Twp.
of Scott, Pa., 139 S. Ct. 2162 (2019), for the proposition that they may bring a § 1983 action as
soon as government action “takes” their property. But the defendant in that case was a
Pennsylvania township that issued an ordinance plaintiff claimed took her property without
compensation, and the Court, in summarizing its holding, stated that “[a] property owner may
bring a takings claim under § 1983 upon the taking of his property without just compensation by
a local government.” Id. at 2179 (emphasis added). Plaintiffs in the present case cite no
authority suggesting that a state is not entitled to Eleventh Amendment immunity as to a Fifth
Amendment takings claim asserted in federal court.

                                                4
Case 2:20-cv-10931-BAF-MJH ECF No. 17 filed 06/05/20                  PageID.441      Page 5 of 5



assertion that “there is a good chance that these restrictions will come back,” Pls.’ Resp. Br.

at 8, is pure speculation and does not suffice to avoid the conclusion that their request for

prospective injunctive and declaratory relief is moot.

               In short, plaintiffs are not entitled to damages or restrospective injunctive or

declaratory relief because defendant enjoys Eleventh Amendment immunity. And they are not

entitled to prospective injunctive or declaratory relief because the executive orders that underlie

their complaint have been rescinded. Accordingly,



               IT IS ORDERED that defendant’s motion to dismiss is granted.




                                             s/Bernard A. Friedman
                                             BERNARD A. FRIEDMAN
                                             SENIOR UNITED STATES DISTRICT JUDGE
Dated: June 5, 2020
       Detroit, Michigan




                                                5
